Henry, Associate Justice—
This is an action of trespass to try title.
The defendant pleaded not guilty and plaintiff recovered judgment for the land. The land in controversy is 5,313,989 square varas, patented to Jose de la Garza as assignee of Nepumaceno Nanez, and is correctly described by metes and bounds in plaintiff’s petition.
Plaintiff undertook to deraign title from the grantee, one link in the chain being a deed from the patentee Garza to R. T. Higginbotham, in which the only description of the land conveyed is in these words, to-wit: “ One-third of a league of land purchased by me of Pumaseno
Nanes, being his headright.” The record contains no other evidence helping to identify the land conveyed by this deed as the same land described in the patent and in plaintiff’s petition. This deed fails to show
■ that Garza conveyed to Higginbotham the land in controversy, and in the absence of such conveyance plaintiff failed to show title in himself to the land for which he sued.
There being no evidence to sustain the judgment it is reversed and the cause remanded.

Reversed and remanded.

Delivered May 3, 1889.